Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                     No. 04-15-00489-CV

                                 Marcus Everette HARPER,
                                         Appellant

                                               v.

                      TEXAS TECH HEALTH SCIENCE CENTER,
                                   Appellee

                  From the 251st Judicial District Court, Potter County, Texas
                                   Trial Court No. 97,305-C
                         The Honorable Ana Estevez, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. This opinion and order disposes of all motions filed by appellant that are
pending before this court. It is ORDERED that no costs be assessed against appellant because he
qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on September 23, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.

                                                _____________________________
                                                Keith E. Hottle, Clerk